Citation Nr: 1044349	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for low back disability 
with degenerative arthritis of thoracic spine, currently rated 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of fracture, 
left ankle with post traumatic changes, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the knees, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in February 2006 with regard to the thoracic spine issue, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in November 2006.  In such 
substantive appeal, the Veteran expressed disagreement with the 
ratings assigned to the left ankle and knees.  A statement of the 
case was issued in May 2009, and a substantive appeal was 
received in July 2009.  The Veteran testified at a Board hearing 
in August 2010.

The issue of entitlement to service connection for 
cervical spine disability has been raised by the record, 
to include with the submission of a private etiological 
opinion and at the Board hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

At the Board hearing, the Veteran testified that he has sought 
recent treatment related to the back at the Baton Rouge and New 
Orleans VA Medical Centers (VAMC).  The evidence of record does 
not contain any VA treatment records, thus the entirety of the 
Veteran's treatment records from the Baton Rouge and New Orleans 
VAMCs must be associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran testified that he filed a Workmens' Compensation 
claim in June 2009 pertaining to injuries sustained at work.  
Upon obtaining appropriate releases, such records should be 
requested and associated with the claims folder.

The Veteran was afforded VA examinations in March 2005 pertaining 
to the back, ankle, and knees. When evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  Such 
joints examination pertaining to the ankle and knees, does not 
contain any range of motion findings nor does it contain any 
findings with regard to functional loss.  Thus, the Board finds 
that such examination report is inadequate for rating purposes, 
and the Veteran should be afforded a new VA joints examination.

With regard to the thoracic spine, the Veteran testified that his 
condition has worsened, and he has continued to seek VA and 
private medical treatment for symptomatology, and has also taken 
sick leave from his employment due to his thoracic spine 
symptoms.  While a new examination is not required simply because 
of the time which has passed since the last examination, which in 
this case was in March 2005, VA's General Counsel has indicated 
that a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the 
current level of the Veteran's disability, the Board believes 
that an examination and opinion is necessary.



Accordingly, the case is REMANDED for the following actions:

1.  The entirety of the Veteran's treatment 
records from the Baton Rouge and New Orleans 
VAMCs should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.

2.  The Veteran should be requested to 
prepare an appropriate release pertaining to 
documents related to his Workmens' 
Compensation claim filed in June 2009.  Such 
records should be requested and associated 
with the claims folder.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims folder.

3.  The Veteran should be afforded an 
orthopedic examination to determine the 
current severity of his degenerative joint 
disease of the knees, residuals of left ankle 
fracture and degenerative arthritis of the 
thoracic spine.  It is imperative that the 
claims file be made available to and reviewed 
by the examiner in connection with the 
examination.  All indicated studies, 
including X-rays, should be performed.  

The examiner should undertake range of motion 
studies of the knees, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of any 
pain.  Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to incoordination, 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  If this is 
not possible, the examiner should so state.  
The examiner should also express an opinion 
concerning whether there would be additional 
limits of functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.  
If this is not possible, the examiner should 
so state.  The examiner should provide an 
opinion concerning the degree of severity of 
any instability or subluxation of the knee.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  The examiner should comment on the 
presence of any severe painful motion or 
weakness in the knees.

Range of motion testing for the left ankle 
should be accomplished and the examiner 
should report, in degrees, the point at which 
pain is demonstrated, and whether any 
limitation of motion is moderate or marked.  
To the extent possible the functional 
impairment due to incoordination, weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner should 
report at what point (in degrees) that pain 
is elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic manifestations, 
to include, but not limited to, radiating 
pain into an extremity, and bowel or bladder 
impairment.  

The examiner should comment on the impact his 
service-connected degenerative joint disease 
of the knees, residuals of fracture of the 
left ankle, and thoracic spine arthritis has 
on his ability to work.  The examiner should 
attempt to distinguish the impairment related 
to his service-connected disabilities and 
other nonservice-connected disabilities.  The 
examiner should provide supporting rationale 
for this opinion.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the increased rating issues, to 
include consideration of 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b)(1).  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

